United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-19761 OP-TECH Environmental Services, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 91-1528142 (I.R.S. Employer Identification No.) 1 Adler Drive, E Syracuse, NY 13057 (Address of principal executive offices)(Zip Code) (315) 437-2065 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X or No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large Accelerated filer Accelerated filer Non-accelerated filer Small Reporting Company ­­X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files Yes X or No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes or No _X_ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date (October 22, 2010)11,940,372 OP-TECH Environmental Services, Inc. and Wholly-Owned Subsidiaries INDEX PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements 2 Consolidated Balance Sheets -September 30, 2010 (Unaudited) and December 31, 2009 (Audited) 3 Consolidated Statements of Operations -Three months ended September 30, 2010 and September 30, 2009 (Unaudited) -Nine months ended September 30, 2010 and September 30, 2009 (Unaudited) 4 Consolidated Statements of Cash Flows -Nine months ended September 30, 2010 and September 30, 2009 (Unaudited) 5 Notes to Consolidated Financial Statements Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosure About Market Risk 12 Item 4/4T. Controls and Procedures 13 PART II. OTHER INFORMATION 14 SIGNATURES 16 1 PART I - FINANCIAL INFORMATION SPECIAL NOTICE REGARDING FORWARD-LOOKING STATEMENTS The Company is including the following cautionary statement in this Form 10-Q to make applicable and take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statement made by, or on behalf of, the Company.This 10-Q, press releases issued by the Company, and certain information provided periodically in writing and orally by the Company’s designated officers and agents contain statements which constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.The words “expect”, “believe”, “goal”, “plan”, “intend”, “estimate”, and similar expressions and variations thereof used are intended to specifically identify forward-looking statements. Where any such forward-looking statement includes a statement of the assumptions or basis underlying such forward-looking statement, the Company cautions that assumed facts or basis almost always vary from actual results, and the differences between assumed facts or basis and actual results can be material, depending on the circumstances.Where, in any forward-looking statement, the Company, or its management, expresses an expectation or belief as to future results, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement of expectation or belief will result or be achieved or accomplished. 2 OP-TECH ENVIRONMENTAL SERVICES, INC. AND WHOLLY-OWNED SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, ASSETS Current Assets: Cash $ $ Accounts receivable (net of allowance for doubtful accounts of approximately $522,000 in 2010 and $625,000 in 2009, respectively) Costs on uncompleted projects applicable to future billings Inventory Current portion of deferred tax asset Prepaid expenses and other current assets, net Total Current Assets Property and equipment, net Deferred tax asset Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Outstanding checks in excess of bank balance - Billings in excess of costs and estimated profit on uncompleted projects Accrued expenses and other current liabilities Note payable to bank under line of credit Obligation under interest rate swap agreement Current portion of long-term debt Total Current Liabilities Convertible notes payable - Total Liabilities Shareholders' Equity: Common stock, par value $.01 per share; authorized 50,000,000 and 20,000,000 shares and ; 11,940,372 shares issued and outstanding as of September 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 OP-TECH ENVIRONMENTAL SERVICES, INC. AND WHOLLY-OWNED SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED NINE MONTHSENDED September 30, September 30, September 30, September 30, Project revenue $ Project costs Gross margin Operating expenses: Payroll expense and related payroll taxes and benefits Office Expense Occupancy Business Insurance Professional Services Equipment Expenses, net of usage credit Other expenses Operating income (loss) ) ) Other income and (expense): Interest expense ) Other, net ) Net income (loss) before income taxes ) ) Income tax benefit - Net income (loss) $ $ ) $ $ ) Earnings (loss) per common share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 4 OP-TECH ENVIRONMENTAL SERVICES, INC. AND WHOLLY-OWNED SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED September 30, September 30, Operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Gain on sale of equipment ) - Bad debt expense Depreciation and amortization Warrant modification expense - Benefit from deferred income taxes - ) (Increase) decrease in operating assets and increase (decrease) in operating liabilities: Accounts receivable ) Costs on uncompleted projects applicable to future billings Billings and estimated profit in excess of costs on uncompleted contracts ) Prepaid expenses, inventory and other assets ) Accrued litigation defense reserve - ) Accounts payable and accrued expenses Net cash provided by operating activities Investing activities: Purchase of property and equipment ) ) Proceeds from sale of equipment - Net cash used in investing activities ) ) Financing activities: Decrease in outstanding checks in excess of bank balance ) ) Proceeds from issuance of convertible notes payable - Proceeds from note payable to bank and current and long-term borrowings, net of financing costs Principal payments on current and long-term borrowings ) ) Net cash used in financing activities ) ) Increase in cash Cash at beginning of period Cash at end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. 5 OP-TECH ENVIRONMENTAL SERVICES, INC. AND WHOLLY-OWNED SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 8-03 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, quarterly results include all adjustments (consisting of only normal recurring adjustments) that the Company considers necessary for a fair presentation of such information for interim periods. The unaudited financial statements include the accounts of the Company and its two wholly-owned subsidiaries; OP-TECH Environmental Services, Ltd, an inactive Canadian company, and OP-TECH AVIX, Inc.All material intercompany transactions and balances have been eliminated in consolidation. The balance sheet at December 31, 2009 has been derived from the audited balance sheet included in the Company’s annual report on Form 10-K for the year ended December 31, 2009. 2. Comprehensive Income (Loss) The components of comprehensive income (loss) were as follows: Nine months ended Three months ended Sept. 30, 2010 Sept. 30, 2009 Sept. 30, 2010 Sept. 30, 2009 Net income (loss) $ $ ) $ $ ) Other comprehensive (loss): Change in fair value of cash flow hedge net of income tax expense of $4,700 and $1,600 in 2010 and $7,700 and $1,600 in 2009, respectively. 6,973 11,463 2,486 2,323 Comprehensive income (loss) $ $ ) $ $ ) 3. Revenue Recognition The timing of revenues is dependent on the Company's backlog, contract awards, and the performance requirements of each contract.The Company's revenues are also affected by the timing of its clients’ planned remediation work as well as the timing of unplanned emergency spills.Historically, planned remediation work generally increases during the third and fourth quarters.Although the Company believes that the historical trend in quarterly revenues for the third and fourth quarters of each year are generally higher than the first and second quarters, there can be no assurance that this will occur in future periods.Revenues during the first nine months of 2010 were higher than the previous year partly due to backlog carried over from jobs delayed from 2009 and may not be reflective of normal seasonal trends. 6 4. Related Party Transactions The Company utilizes subcontract labor purchased from St. Lawrence Industrial Services, Inc., which is owned by a director of the Company. The costs for these services amounted to approximately $2,330,000 and $1,145,000 for the nine months ended September 30, 2010 and 2009, respectively, and $1,228,000 and $522,000 for the three months ended September 30, 2010 and 2009, respectively. Amounts owed to St. Lawrence Industrial Services, Inc. which are included in Accrued Expenses and Other Liabilities were $193,694 and $0 at September 30, 2010 and 2009, respectively. 5.Earnings per Share Basic earnings per share are computed by dividing net income by the weighted average shares outstanding.Diluted earnings per share includes the potentially dilutive effect of common stock equivalents, which include outstanding options under the Company’s Stock Option Plan and warrants that were issued to a financial advisor, and convertible notes payable.The warrants were issued in May 2002 to purchase 480,000 shares of common stock at $0.066 per share.These warrants were scheduled to expire in May 2010, at which time there were extended to May 2013.The convertible notes were issued August 31, 2010 and are convertible into shares of common stock at the election of the holders of the Convertible Notes at $0.06 per share as more fully explained in Note 8. 6. Reclassifications Certain reclassifications have been made to the September 30, 2009 financial statements to conform with the 2010 presentation. 7.Going Concern The Company had a significant working capital deficiency at December 31, 2009.As of the quarter ended September 30, 2010, the Company has a minimal amount of positive working capital due to earnings and the capital infusion discussed in Note 8. The bank agreement associated with the line of credit expired August 31, 2010 and has not been extended at this time.The Company is currently negotiating an extension to March 31, 2011.The expired agreement required that the Company seek replacement financing by August 31, 2010, and required a $500,000 infusion of new capital by July 31, 2010.The Company secured new capital of $1,332,000 on August 31, 2010 in the form of convertible notes as explained in Note 8.However, the Company still has substantial doubt about its ability to continue as a going concern due to the working capital shortage and cash flow strains related to restrictions related to the expired bank financing agreement. The Company has been profitable in 2010 by making workforce reductions and improving project volume consistently over the first nine months.Overall variable monthly operating expenses have been reduced with a significant increase in revenue.The Company has had strong earnings and has exceeded their net income plan for the first nine months of 2010. 7 The Company continues to maintain a significant project backlog, and based on the revisions to the business plan, they believe they will be able to continue to operate profitably.Based on the strong results and the new capital infusion, the Company believes they can seek replacement financing with terms that will allow for the classification of the line of credit balance as long-term to significantly enhance working capital.Therefore, the Company has accounted for the financial statements assuming that it will continue as a going concern. 8.Sale of Convertible Notes On August 31, 2010, the Company entered into a series of Secured Loan Agreements with seven individuals for the sale of secured convertible notes (the “Convertible Notes”) for an aggregate of $1,332,000 for proceeds of this amount.These seven individuals represent members of executive management, members of the board of directors, and significant shareholders.The Convertible Notes are for a term of two years, carry interest of 6% and are convertible into shares of common stock at the election of the holders of the Convertible Notes at $0.06 per share and, as long as the average share price of the Company’s common stock on the Over-the-Counter Bulletin Board remains above $0.06, at the election of the Company at $0.06 per share.The Convertible Notes may be converted into 22,200,000 shares of common stock, or approximately 186% of our current outstanding shares of common stock.The issuance of the Convertible Notes does not represent a change of control as approximately 66% of the Convertible Notes were issued to shareholders of the Company that currently own approximately 46% of the Company’s outstanding share capital. The Company also entered into a Security Agreement to secure payment and performance of its obligations under the Convertible Notes pursuant to which it granted the holders of the Convertible Notes a security interest in all of its assets.The security granted is subordinated to a security interest granted to a bank in connection with a $6,500,000 loan agreement (including any security interest that may be granted in connection with funds borrowed to pay amounts due under such loan) and any obligations to repay surety bonds issued in connection with services provided in the Company’s core business where the Company is the principal under the surety bond.The Company’s sole active subsidiary also guaranteed all amounts owed by the Company under the Convertible Notes. The Company recorded $222,000 in debt discount related to the issuance of these convertible notes due to the beneficial conversion feature, which is shown as Additional Paid in Capital and reduction in the convertible notes payable.Amortization expense related to these discounts was $9,250 for the three months ended September 30, 2010, which was included in interest expense in the consolidated statement of operations. 9.Income Taxes During the three months ended September 30, 2010, the Company re-evaluated its valuation allowance for deferred tax assets due to the cumulative three quarters of profitability in 2010.As a result, the valuation allowance was reduced by approximately $350,000.This reflects utilization of expiring net operating losses with 2010 income that was uncertain as of December 31, 2009. 8 PART I – FINANCIAL INFORMATION Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. LIQUIDITY AND CAPITAL RESOURCES At September 30, 2010, the Company had cash of $896,511 compared to $26,845 at December 31, 2009. At September 30, 2010, the Company had working capital of $78,742 compared to a deficit of $2,580,894 at December 31, 2009, with a current ratio of 1.01 to 1 at September 30, 2010 and 0.84 to 1 at December 31, 2009.The increase in the current ratio primarily related to the increase in profitability in 2010 coupled with the increase in cash from the issuance of convertible notes. For the nine months ended September 30, 2010, the Company’s net cash provided by operations was $1,795,377 compared to $1,749,354 during the nine months ended September 30, 2009.The cash provided by operations for the nine months ended September 30, 2010 was primarily a result of net income earned during the period coupled with an increase in accounts payable and a decrease in costs on uncompleted projects applicable to future billings. The Company’s net cash used in investing activities of $96,150 during the first nine months of the year primarily attributable to the purchase of two pieces of field equipment and an upgrade to the Company’s IT infrastructure and the purchase of a vehicle.The net cash used in investing activities during the nine months ended September 30, 2009 was $207,633. For the nine months ended September 30, 2010, the Company’s net cash used in financing activities was $829,561 compared to $1,491,180 during the nine months ended September 30, 2009.The net cash used in financing activities for the nine months ended September 30, 2010 was primarily due to the reduction in outstanding checks in excess of bank balance. The banking agreement which provided borrowings up to $6,500,000 expired August 31, 2010. The loan is collateralized by all accounts receivable, inventory and equipment now owned or acquired later.The loan was payable on August 31, 2010, with interest at LIBOR plus 7%, and was subject to certain restrictive financial covenants, and was subject to default if there is a material adverse change in the financial or economic condition of the Company. The Company did not raise the $500,000 of new capital by July 31, 2010 as required by the banking agreement, but was otherwise in compliance with the all the financial covenants in the expired agreement.Subsequently, the Company raised $1,332,000 of new capital as more fully explained in Note 8.The agreement expired August 31, 2010, but has not been repaid including the $120,000 extension fee which was payable at termination.The extension fee is included in accrued expenses at September 30, 2010. The Company is currently negotiating an extension to March 31, 2011 and believes based on the strong earnings and the new capital contributed on August 31, 2010, an extension agreement will be in place during the fourth quarter.It is likely the terms of this extension agreement will contain restrictive financial covenants and require additional new capital. During the third quarter of 2010, all principal payments on the Company’s term debt were made within payment terms.The Company has elected to show the long-term debt as current based on the expiration of the revolving borrowing agreement. 9 RESULTS OF OPERATIONS PROJECT REVENUE The Company's project revenue for the third quarter of 2010 increased 11% to $10,679,502 from $9,603,359 for the third quarter of 2009.For the nine-month period ended September 30, 2010 the Company’s project revenue has increased 51% to $36,584,963 from $24,215,195 for the same period in 2009.The increase in revenue is attributed to several large projects performed in the first nine months and a large increase in New York State remediation projects. PROJECT COSTS AND GROSS MARGIN Project costs for the third quarter of 2010 increased 6% to $8,288,038 from $7,849,467 for the same period in 2009.Project costs as a percentage of revenues were77.6% and 81.7% for the three months ended September 30, 2010 and 2009, respectively.Gross margin for the third quarter of 2010 increased to 22.4% from 18.3% for the same period in 2009.The increase in gross margin is attributed to work performed in the quarter in higher margin segments and the completion of low margin projects bid in 2009. For the nine-month period ended September 30, 2010, project costs increased 60% to $29,108,749 from $18,218,329 for the nine months ended September 30, 2009.Project costs as a percentage of revenues were 79.6% for the nine months ended September 30, 2010 and 75.2% for the same period in 2009. Gross margin for the nine months ended September 30, 2010 decreased to 20.4% from 24.8% for the same period in 2009 attributed to the economic climate, industry competiveness, and job mix. OPERATING EXPENSES Operating expenses for the quarter ended September 30, 2010 decreased 17% to $1,881,733 from $2,264,830 for the same period in 2009.For the nine-month period ended September 30, 2010, operating expenses decreased 13% to $6,175,969 from $7,137,065 for the same period in 2009.Operating expenses as a percentage of revenues decreased to 16.9% for the nine months ended September 30, 2010 compared to 29.5% for the comparable period in 2009. When comparing the third quarter of 2010 to 2009, the decrease in operating expenses was a combination of the following: · Payroll and payroll related expense decreasing 15% to $1,079,348 from $1,264,313 due to personnel reductions necessary to operate more efficiently. · Professional fees decreasing 42% to $154,637 from $265,808 due to in-sourcing of the collections process and human resource department as well as reductions in legal costs. 10 INTEREST EXPENSE Interest expense for the quarter ended September 30, 2010 increased 124% to $180,752 from $80,792 for the same period in 2009.Interest expense for the nine months ended September30, 2010 increased 84% to $432,895 from $234,865 for the same period in 2009.This increase is due to the increase in interest rates paid on the Company’s floating-rate debt, interest and discount amortization on the convertible notes payable, and the remaining amortization of the $120,000 bank exit fee assessed during the March 2010 line of credit extension.Further, the company has accrued an estimate for interest expense of $20,000 for extension of the line of credit from August 31, 2010. NET INCOME (LOSS) BEFORE INCOME TAXES Net income before income taxes for the quarter ended September 30, 2010 was $343,266 compared to a net loss before income taxes of $(590,434) for same period in 2009.Net income before income taxes for the nine months ended September 30, 2010 was $893,741 compared to a net loss before income taxes of $(1,370,022) for the nine months ended September 30, 2009.The net income before income taxes is primarily a result of increased project volume with a reduction in operating costs. INCOME TAX (EXPENSE) BENEFIT The Company recorded income tax benefit of $215,000 for the quarter ended September 30, 2010 compared to an income tax benefit of $230,000 for same period in 2009.The Company did not record any income tax expense for the nine months September 30, 2010 compared to an income tax benefit of $535,000 for the same period in 2009.The Company reduced the deferred tax valuation allowance based on strong earnings in 2010. NET INCOME (LOSS) Net income for the quarter ended September 30, 2010 was $558,266 or $.05 per share basic and $.02 per share diluted compared to net loss of $(360,434) or ($.03) per share basic and diluted for same period in 2009.Net income for the nine months ended September 30, 2010 was $893,741 or $.07 per share basic and $.05 per share diluted compared to net loss of $(835,022) or ($.07) per share basic and diluted for same period in 2009. 11 CRITICAL ACCOUNTING POLICIES AND ESTIMATES Management has identified the following critical accounting policies that affect the Company's more significant judgments and estimates used in the preparation of the Company's consolidated financial statements.The preparation of the Company's financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company's management to make estimates and judgments that affect the reported amounts of assets and liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities.On an on-going basis, management evaluates those estimates, including those related to assets held for sale, revenue recognition, issuance of stock options and related compensation expense, valuation allowances on deferred tax assets, allowance for doubtful accounts and contingencies and litigation. The Company states these accounting policies in the notes to the consolidated financial statements and in relevant sections in this discussion and analysis. These estimates are based on the information that is currently available to the Company and on various other assumptions that management believes to be reasonable under the circumstances.Actual results could vary from those estimates. The Company believes that the following critical accounting policies affect significant judgments and estimates used in the preparation of its consolidated financial statements: · Contracts are predominately short-term in nature (less than six months) and revenue is recognized as costs are incurred and billed.Revenues recognized in excess of amounts billed are recorded as an asset.In the event interim billings exceed costs and estimated profit, the net amount of deferred revenue is shown as a current liability.Estimated losses are recorded in full when identified. · The Company maintains an allowance for doubtful accounts for estimated losses resulting from the inability of its customers to make required payments, which results in bad debt expense.Management determines the adequacy of this allowance by continually evaluating individual customer receivables, considering the customer's financial condition, credit history and current economic conditions.If the financial condition of customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. · The Company maintains a valuation allowance for deferred tax assets to reduce these assets to their realizable amounts.Recognition of these amounts and the adjustment of the corresponding allowance is dependent on the generation of taxable income in current and future years.As circumstances change with respect to management’s expectations of future taxable income, the valuation allowance is adjusted. Item 3. Quantitative and Qualitative Disclosure About Market Risk Not applicable 12 Item 4/4T. – Controls and Procedures (a) Disclosure Controls and Procedures. As of the end of the period covering this Form 10-Q, we evaluated the effectiveness of the design and operation of our “disclosure controls and procedures”. OP-TECH conducted this evaluation under the supervision and with the participation of management, including our Chief Executive Officer and Chief Financial Officer. (i) Definition of Disclosure Controls and Procedures. Disclosure controls and procedures are controls and other procedures that are designed with the objective of ensuring that information required to be disclosed in our periodic reports filed under the Exchange Act, such as this report, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. As defined by the SEC, such disclosure controls and procedures are also designed with the objective of ensuring that such information is accumulated and communicated to our management, including the Chief Executive Officer and Chief Financial Officer, in such a manner as to allow timely disclosure decisions. (ii) Limitations on the Effectiveness of Disclosure Controls and Procedures and Internal Controls. OP-TECH recognizes that a system of disclosure controls and procedures (as well as a system of internal controls), no matter how well conceived and operated, cannot provide absolute assurance that the objectives of the system are met. Further, the design of such a system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of a simple error or mistake. Additionally, controls can be circumvented in a number of ways. Because of the inherent limitations in a cost-effective control system, system failures may occur and not be detected. However, the Chief Executive Officer and Chief Financial Officer believe that our system of disclosure controls and procedures provides reasonable assurance of achieving their objectives. (iii) Conclusions with Respect to Our Evaluation of Disclosure Controls and Procedures. Our Chief Executive Officer and Chief Financial Officer have concluded, based on the evaluation of these controls and procedures, that our disclosure controls and procedures are not effective in timely alerting them to material information relating to OP-TECH required to be included in OP-TECH’s periodic SEC filings. During the preparation of our annual report, we concluded that we did not maintain effective controls over reconciliation of costs and standard gross margins on uncompleted projects.Specifically, several in-process projects had unearned revenue recorded in excess of the actual expected.We did not maintain effective controls over the evaluation of the valuation of accounts receivable.Specifically, an agreement with a customer was not properly accounted for and accounts receivable was overstated. As a result of these control deficiencies uncovered in the year-end reporting process, the Company restated quarterly results for the periods ending June 30, 2009 and September 30, 2009. The Company improved disclosure controls and procedures to make the disclosure controls and procedures effective. 13 (b) Changes in Internal Controls. During the quarter ended September 30, 2010, the Company tested the enacted changes to internal controls over financial reporting based on a material weakness identified for the year ended December 31, 2009 regarding unearned revenue and financial reporting. The unearned revenue review process now includes a more in-depth cost and standard gross margin analysis, review with field personnel, and a comparison to subsequent billing by job. Additionally, financial reporting controls have been enhanced to include an in-depth review of collectability by customer with collection and sales personnel to ensure any customer agreements made have been properly disclosed. PART II - OTHER INFORMATION Item 1.Legal Proceedings. The Company received a $155,000 payment from a customer who subsequently filed bankruptcy.The customer is seeking repayment claiming the payment was made during the 90 days prior to filing bankruptcy as a preferential payment.The Company maintains the payment was received in the ordinary course of business and it should not be consider a preference item.Accordingly, the Company has not recorded a liability for this matter at September 30, 2010. Item 1A. Risk Factors. No material changes Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. On August 31, 2010, the Company entered into a series of Secured Loan Agreements with seven individuals for the sale of secured convertible notes (the “Convertible Notes”) for an aggregate of $1,332,000 for proceeds of this amount.These seven individuals represent members of executive management, members of the board of directors, and significant shareholders.The Convertible Notes were issued pursuant to an exemption from registration provided by Rule 506 under the Securities Act of 1933.The Convertible Notes are for a term of two years, carry interest of 6% and are convertible into shares of common stock at the election of the holders of the Convertible Notes at $0.06 per share and, as long as the average share price of the Company’s common stock on the Over-the-Counter Bulletin Board remains above $0.06, at the election of the Company at $0.06 per share.The Convertible Notes may be converted into 22,200,000 shares of common stock, or approximately 186% of our current outstanding shares of common stock.The issuance of the Convertible Notes does not represent a change of control as approximately 66% of the Convertible Notes were issued to shareholders of the Company that currently own approximately 46% of the Company’s outstanding share capital. Item 3.Defaults Upon Senior Securities. None 14 Item 4.Submission of Matters to a Vote of Security Holders. None Item 5.Other Information. None Item 6. Exhibits. Exhibit 10.1
